Affirmed and Memorandum Opinion filed August 23, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00275-CR

                     TOREY TERRELL BANKS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 264th District Court
                              Bell County, Texas
                         Trial Court Cause No. 67505

                 MEMORANDUM                       OPINION
      Appellant Torey Terrell Banks appeals the trial court’s order adjudicating him
guilty of possession of a controlled substance with intent to deliver. Tex. Health &
Safety Code Ann. § 481.112 (West 2017). Appellant’s appointed counsel filed a
brief in which he concludes the appeal is frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.



                                    PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2